Citation Nr: 1041952	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-09 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to additional independent living services.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 
1970.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the Veteran's claim of 
entitlement to additional independent living services.

As an initial matter, the Board notes that the Veteran's 
representative has argued that the case must be remanded because 
the individual who conducted the June 2007 RO hearing was not the 
individual who rendered the decision following the hearing, in 
violation of 38 C.F.R. § 3.103(c) (2010).  That regulatory 
provision charges the hearing officer with several duties, 
including the establishment and preservation of the hearing 
record, but does not stipulate that the hearing officer also 
render a decision on the matter regarding which the Veteran 
presented testimony.  Id.  Because there is no legal requirement 
that the hearing officer before whom the Veteran testified also 
render the decision following the hearing, the Board concludes 
that the representative's argument is without merit, and the 
Board will proceed with an adjudication of the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran was awarded independent living services benefits 
for the period from May 2003 to June 2005, for a total of 24 
months of services.  These benefits included a 12-month gym 
membership with personal training sessions.

2.  The goal of the independent living services benefits, insofar 
as the gym membership is concerned, was for the Veteran to 
maintain his best possible health so as to permit successful 
completion of the objectives of his rehabilitation plan.

3.  The end of the Veteran's 12-month gym membership coincided 
with the termination of his 24 months of eligibility for 
independent living services.  At the conclusion of the Veteran's 
12-month gym membership and his period of independent living 
services benefits, he reported thoroughly enjoying his workouts 
and that he was feeling very well physically.  

4.  The Veteran's Vocational Counseling and Rehabilitation 
Officer deemed the Veteran rehabilitated following the conclusion 
of his 24-month period of independent living services benefits.


CONCLUSION OF LAW

The criteria for an additional period of independent living 
benefits are not met.  38 U.S.C.A. §§ 3101(4), 3104(b), 3105(d) 
(West 2002); 38 C.F.R. § 21.76(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance with respect to their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  These provisions, however, are not applicable to 
vocational rehabilitation benefits under Chapter 31, as such 
benefits are not "Claims, Effective Dates, and Payments" under 
38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 Vet. App. 453 
(2006); Lueras v. Principi, 18 Vet. App. 435 (2004) (38 U.S.C. 
Chapter 53 does not address the adjudication or granting of 
benefits as does Chapter 51); Barger v. Principi, 16 Vet. App. 
132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, 
the Board may proceed to issue a decision in this appeal without 
further consideration of the VCAA.

Vocational rehabilitation is in part intended to enable the 
Veteran to achieve maximum independence in daily living.  
38 C.F.R. § 21.70(a)(3) (2010).  A vocational rehabilitation 
program in this regard includes the services that are needed for 
the accomplishment of the purposes of Chapter 31, including those 
services that enable the Veteran to achieve maximum independence 
in daily living.  38 C.F.R. § 21.70(b)(i)(C).  

A program of independent living services may be authorized to 
enable the Veteran to:  (1) reach the goals of the program, and 
(2) maintain the newly achieved level of independence in daily 
living.  38 C.F.R. § 21.76(a) (2010).  The duration of the 
independent living services program may not exceed 24 months 
unless the counseling psychologist finds that an additional 
period of up to 6 months would enable the Veteran to 
substantially increase his or her level of independence in daily 
living.  The concurrence of the Vocational Counseling and 
Rehabilitation Officer in this finding is required.  38 U.S.C.A. 
§ 3105(d); 38 C.F.R. § 21.76(b).

The Veteran was awarded independent living services benefits for 
the period from May 2003 to June 2005, for a total of 24 months 
of services.  These benefits included a 12-month gym membership 
with personal training sessions.

The goal of the independent living services benefits, insofar as 
the gym membership is concerned, was for the Veteran to maintain 
his best possible health so as to permit successful completion of 
the objectives of his rehabilitation plan.  The objectives of his 
rehabilitation plan were to enable him to better cope with the 
symptoms of his service-connected post-traumatic stress disorder 
(PTSD).

The end of the Veteran's 12-month gym membership coincided with 
the termination of his 24 months of eligibility for independent 
living services.  At the conclusion of the Veteran's 12-month gym 
membership and his period of independent living services 
benefits, he reported thoroughly enjoying his workouts and that 
he was feeling very well physically.  Based upon the Veteran's 
report of well-being, and evaluation by his case manager, his 
Vocational Counseling and Rehabilitation Officer deemed the 
Veteran rehabilitated and his independent living services 
benefits were terminated.

The Veteran acknowledges that he received 24 months of 
independent living services but asserts that he is entitled to 
additional independent living services because his PTSD symptoms 
have worsened following the termination of his gym membership.  
Rather than asserting entitlement to an additional 12-month gym 
membership, however, the Veteran asserts that because he has 
relocated to a rural area of Pennsylvania, where there are no 
gyms conveniently located to him, and because his PTSD 
symptomatology prohibits him from consistently interacting with 
others in public in an appropriate manner, he is entitled to 
additional benefits in the form of the purchase of home gym 
equipment.

In support of his claim for independent living services benefits 
in the form of the purchase of home gym equipment, the Veteran 
submitted two statements from treating physicians who each 
indicated that the Veteran has severe problems working with 
others as a result of his PTSD and could benefit from exercise 
equipment that he could use at home away from a crowded gym 
environment.

After considering the Veteran's testimony and reviewing the 
information from the Veteran's therapist, however, the Veteran's 
Vocational Counseling and Rehabilitation Officer determined that 
despite the statements from the Veteran's physicians, the 
evidence was insufficient to demonstrate that the Veteran would 
substantially increase his or her level of independence in daily 
living as a result of the purchase of home gym equipment.

Because the concurrence of the Vocational Counseling and 
Rehabilitation Officer is required for a 6 month extension of 
additional independent living benefits, and the Officer in this 
case has declined to give his approval for the award of such 
additional benefits, the Veteran's claim must be denied.  
38 U.S.C.A. § 3105(d); 38 C.F.R. § 21.76(b).  


ORDER

An additional period of independent living benefits is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


